DENY; and Opinion Filed November 16, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01389-CV

                           IN RE LE-VEL BRANDS, LLC, Relator

                 Original Proceeding from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-05753-2018

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                  Opinion by Justice Boatright
       Before the Court is relator’s November 15, 2018 petition for writ of mandamus in which

relator contends the trial court abused its discretion by issuing a November 2, 2018 temporary

restraining order and finding relator in contempt on November 14, 2018 for violating the temporary

restraining order. To be entitled to mandamus relief, a relator must show both that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Because the temporary

restraining order expires today, relator’s contention regarding that order is moot; and because the

underlying case has been abated, the trial court cannot enforce the contempt order until the

abatement is lifted. We therefore conclude that relator has not shown it is entitled to the relief

requested. We must deny a petition for mandamus if we determine that a relator is not
entitled to relief. TEX. R. APP. P. 52.8(a). Accordingly, we deny relator’s petition for writ of

mandamus.



                                                    /Jason Boatright/
                                                    JASON BOATRIGHT
                                                    JUSTICE




181389F.P05




                                                 –2–